Title: To James Madison from Thomas Jefferson, 22 August 1801
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 22. 1801.
Your’s of the 18th. is recieved, and I now return all the papers which accompanied it, (except those in Bingham’s case) and also the papers inclosed in that of the 16th. The case of the British Snow Windsor taken by the prisoners she was carrying & brought into Boston is new in some circumstances. Yet I think she must fairly be considered as a prize made on Great Britain, to which no shelter or refuge is to be given in our ports, according to our treaty. A vessel may be made prize of by persons attacking from another vessel, or from the shore, or from within itself. It is true the masters declaration is that the prisoners were French, Swedes, Dutch, Danes, Spaniards & one American, without saying in the French service; but the French, Dutch & Spaniards were enemies, and the others must have been in enemy’s service or they were pirates. The case of the Spanish prize sent away may be urged on us, & I see no reason why we should attempt an exception to the general rule for this singular & small description of cases. I hardly imagine Pichon will object to it, further than to strengthen the force of a precedent which is in the long run to be so much in favor of France & Spain, who are captured ten times where they are once captors. Still, wishing you to revise this opinion of mine, I refer it back to yourself to give the order for departure, or any other answer you think best. Toussaint’s offence at our sending no letters of credence with mr. Lear is not regular. Such letters are never sent with a Consul, nor to a subordinate officer. The latter point, I doubt not, is that of the offence. Poinsette’s application requires attention as a precedent. A frigate is going on public service. We give a passage to our own minister & his suite. That is in rule. A French chargé (Le Tombe) asks a passage. He is allowed it with the consent of mr. Livingston. This too is in rule as a matter of comity, and a return for similar civilities from that nation. In 1782.3. I was to have gone in the Romulus, on the offer of the French minister. They actually went to the expence of building a round house for my sole accomodation. But have we a right to give passages generally to private individuals whenever a public vessel is passing from one place to another? What would the public vessels become in that case? It is true I have given Thomas Paine a passage in the Maryland: but there is a clear enough line between Thomas Paine & citizens in general. If mr. Poinsette could get mr. Livingston to recieve him as one of his suite, there would be no inconvenience in the precedent. These are my hasty thoughts on the subject. Be so good as to weigh & correct them & do in it what you think right. Do you know if mr. Dallas has commenced another prosecution against Duane on behalf of the Senate? Either this should be done, or an official opinion given against it. Perhaps it would be best to do it, & leave to juries & judges to decide against it’s being sustainable. What would you think of Clay of Philadelphia for the Consulship of Lisbon? It has been suggested that he might perhaps accept it. We cannot expect a man of better talents. If you have no reason in opposition to it, I will have it proposed to him privately through the channel which suggested it. Is it not worthy of consideration whether we should not, through mr. Livingston, propose to Prussia to exchange the new articles inserted in our late treaty for the old ones of the former omitted in it? The change was excessively against her will, & places us in a disgraceful position as to interesting principles of public law. There is a Charles D. Coxe (brother in law of Tenche) so well recommended for a Consulship that I wish he could be gratified. Bingham’s case shall be the subject of the next letter. Respect & attachment to mrs. Madison & miss Payne; affectionate friendship to yourself.
Th: Jefferson
 

   RC (DLC); FC (DLC: Jefferson Papers).


   On Bingham’s case, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:311 n. 1.


   Jefferson referred to Joel Roberts Poinsett’s desire to travel to France with Robert R. Livingston (see Thomas Sumter, Jr., to JM, 6 Aug. 1801, and n. 1).


   Paine, who was in Paris, feared the British would seize him if he sailed on a French ship. Late in 1800 he inquired of Jefferson whether he could travel to the U.S. on a national vessel. In March 1801 Jefferson suggested he return on the Maryland, but Paine declined. Reports of the president’s offer reached America that summer, producing an outcry in the Federalist press (Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:194–95).


   JM appears to have taken no action on the matter. Poinsett did not join Livingston’s party sailing from New York; he left instead from Baltimore, arriving at Le Havre in the fall (Charles Lyon Chandler, “The Life of Joel Roberts Poinsett,” Pa. Magazine of History and Biography, 59 [1935]: 8).


   Editor William Duane of the Philadelphia Aurora General Advertiser had been indicted under the Sedition Act on 17 Oct. 1800. Jefferson directed that the charges be dismissed but, as a courtesy to the Senate, requested the district attorney to see if there were grounds to prosecute Duane under any other statute. None were found by the grand jury, and the case against Duane was dropped (Smith, Freedom’s Fetters, pp. 289, 301–5; see also PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:442–43).


   Republican Joseph Clay, who had the warm support of Benjamin Franklin’s daughter Sarah, was offered the consulship at Lisbon but declined it. Clay later served in the House of Representatives, 1803–8 (Sarah Bache to Jefferson, 5 Aug. 1801 [DNA: RG 59, LAR, 1801–9]; Jefferson to Gallatin, 28 Aug. 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:85).


   The principle that “free ships make free goods,” recognized in the 1785 treaty between the U.S. and Prussia, had been deleted when the Adams administration renewed that agreement in 1799. The U.S. dropped the provision, Jefferson wrote, “lest it should seem to take side in a question then threatening decision by the sword” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:170–71, 441–42; Jefferson to Robert R. Livingston, 9 Sept. 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:91).


   Jefferson subsequently appointed Charles D. Coxe commercial agent at Dunkirk in place of James H. Hooe, a “midnight appointment” made by John Adams (see Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]; National Intelligencer, 11 Nov. 1801).

